UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4020


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN MICHAEL WILLIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00186-HEH-1)


Submitted:   July 20, 2011                 Decided:   August 22, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Richard D.
Cooke, Assistant United States Attorney, Michael A. Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin      Michael    Willis         pleaded      guilty,    pursuant         to   a

plea agreement, to federal drug and firearms charges.                                 In the

plea agreement, he reserved the right to appeal the district

court’s denial of his motion to suppress, the subject of this

appeal.

             We    review     factual       findings        underlying      the    district

court’s denial of a motion to suppress for clear error and legal

conclusions de novo.           United States v. Kelly, 592 F.3d 586, 589

(4th Cir.)        cert.     denied,     130       S.     Ct.    3374     (2010).           When

evaluating        the     denial   of   a     suppression             motion,   the    court

construes    the        evidence   in   the        light       most    favorable      to    the

Government, the prevailing party below.                        Id..     We may affirm the

judgment of the district court on any grounds apparent from the

record.     United States v. Smith, 395 F.3d 516, 519 (4th Cir.

2005).

             Willis advances three arguments on appeal.                           First, he

asserts that he has standing to                        object to law enforcement’s

entry into Burton’s apartment without a search warrant.                               Second,

he argues that police may not, absent exigent circumstances,

enter a third party’s residence to execute an arrest warrant

when they do not have reason to believe the subject of the

arrest warrant lives or stays there.                       Third, he argues that no

exigent     circumstances          justified           entry     into    the    apartment.

                                              2
Because     we     conclude       exigent    circumstances             did    justify       the

warrantless        entry   in     this    case,     we        find    it   unnecessary       to

address Willis’ other arguments.

             Under the Fourth Amendment, warrantless entry into a

home   is    unlawful        in   the     absence       of     exigent       circumstances.

Payton v. New York, 445 U.S. 573, 589 (1980).                                  “For police

officers         successfully      to     assert        the     exigent      circumstances

doctrine, they need only possess a reasonable suspicion that

such circumstances exist at the time of the search or seizure in

question.”        Figg v. Schroeder, 312 F.3d 625, 639 (4th Cir. 2002)

(internal quotation marks omitted).                       The Government bears the

burden      of     demonstrating         exigent     circumstances.                 Welsh   v.

Wisconsin, 466 U.S. 740, 749-50 (1984).

             Willis argues that no exigency existed at the time of

the search.         He asserts that police did not initially see any

evidence     that     Willis      was     armed    or        had     contraband      and    the

outstanding warrants did not involve weapons or drugs.

             Courts        have     recognized           a      variety        of     exigent

circumstances justifying a warrantless entry into a home.                                   See

Kentucky v. King, 131 S. Ct. 1849, 1856 (2011) (collecting and

summarizing        exigent      circumstances).               For    example,       “[p]olice

officers may enter premises without a warrant when they are in

hot pursuit of a fleeing suspect.”                  Id.         Police may also make a

warrantless        entry     to    prevent        the     imminent         destruction      of

                                             3
evidence.       Brigham City v. Stuart, 547 U.S. 398, 403 (2006).

The emergency aid exception permits officers to “enter a home

without a warrant to render emergency assistance to an injured

occupant or to protect an occupant from imminent injury.”                             Id.

            Here,      the    district         court     succinctly      summarized         the

evidence    supporting            a       finding    that      exigent    circumstances

justified warrantless entry into the apartment:                          (1) Willis was

known to deal narcotics in the area; (2) Willis had frequently

been   described       to    law          enforcement     as    “unstable”;         (3)     the

apartment   complex         was       a   high-crime     area;    (4)    Willis       had    an

outstanding felony arrest warrant and several misdemeanor arrest

warrants; (5) Willis fled at the sight of law enforcement and

ignored commands to stop; (6) law enforcement had information

that   Willis    had    carried           a   gun   in   connection      with       his   drug

dealing on at least one prior occasion; (7) Willis fled into an

unknown apartment; (8) when officers banged on the door, Willis

stated he would exit the apartment, but he failed to do so; (9)

police delayed entry until they obtained a ballistics shield out

of concern for their safety.                   Considering these facts together,

under the totality of the circumstances, we conclude that police

were   justified       in    entering         the   apartment     without       a    warrant

because, first, they were in hot pursuit of a fleeing suspect,

second, they believed immediate entry was necessary to prevent



                                                4
the destruction of evidence, and third, they believed entry was

necessary to prevent potential harm to third parties.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    5